Title: To George Washington from Lieutenant Colonel Samuel Smith, 4 November 1777
From: Smith, Samuel
To: Washington, George

 

Sir
Fort Mifflin [Pa.] 4th Novemr 1777

I wrote your Excellency yesterday am happy to find I was mistaken, The enemy have not constructed a Battery on their work as I then expected, I was deceiv’d by the Water being much lower than usual which left a greater part of the Wreck naked. General Varnums reinforcement arriv’d yesterday. Last night about 8. OClock we were alarm’d with the rowing of Boats between this and province Island. We at first conceived they intended an Attack, but found they passed us with the Ebb, they came out of Schuylkill and passed along the Shore of province Island to their Shiping with the flood they return’d up again to Schuylkill. We informd the Gallies that lay near us. Unless some method is taken to prevent that communication, they will without much risk supply themselves with every thing wanting from their ships. I have honor to be Your Excellencys most Obedt Humble Servant

Sam Smith

